Citation Nr: 0938424	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-08 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a widow of a Veteran who had recognized 
guerilla service from January 1945 to November 1945.  The 
Veteran died in December 2001.  At the time of death, service 
connection was in effect for residuals of a shrapnel injury o 
Muscle Group VIII, rated as 20 percent disabling; and 
scarring of the abdomen, rated as noncompensable.  This case 
is before the Board of Veterans' Appeals (Board) on appeal 
from an April 2006 rating decision by Manila Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is obligated by law to ensure 
that the RO complies with its directives; and where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Board's February 2009 remand reflected that the appellant 
indicated on her March 2007 substantive appeal that she 
desired a hearing at a local VA office before a Member of the 
Board.  A review of the record revealed that a hearing had 
not been scheduled and that the appellant recently moved to 
the Los Angeles, California area.  Therefore, the Board's 
February 2009 remand directive specifically requested that 
the appellant be scheduled for a hearing either by video 
conference or with the Travel Board with a Veterans Law Judge 
at the Los Angeles, California, Regional Office.  
Furthermore, a copy of the scheduled hearing notice should 
have been placed in the record.  Here, the appellant was 
initially notified that her appeal was being transferred to 
the local VA regional office for scheduling of the 
appropriate Board hearing.  However, there was no indication 
that the file was ever transferred to the RO to have the 
requested hearing scheduled, that the appellant was ever 
notified of a time and date of said scheduled hearing, or 
that the appellant ever withdrew her hearing request.  It 
appears that the case was returned directly to the Board.  As 
a result, the Board must again remand this case schedule the 
appellant for an appropriate Board hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant should be scheduled for a 
hearing by either video conference or with 
the Travel Board with a Veterans Law Judge 
at the Los Angeles, California, Regional 
Office.  A copy of the notice of the 
scheduled hearing should be sent to the 
appellant and placed in the record, 
keeping in mind the 30-day advanced notice 
requirements specified at 38 C.F.R. 
§ 19.76 (2009).  

Thereafter, the case should be retuned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
any final outcome warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



